Case 2:18-cv-06933-DMG-KS Document 57 Filed 08/28/20 Page 1 of 1 Page ID #:369



   1

   2

   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10

  11   MASRESHAW AYELE and            ) Case No.: CV 18-6933-DMG (KSx)
       MARQUITA TEKOYA KERSH,         )
  12                                  ) ORDER RE DISMISSAL OF
                Plaintiffs,           ) ACTION WITH PREJUDICE [56]
  13                                  )
            vs.                       )
  14                                  )
       UNITED STATES OF AMERICA;      )
  15   AEROMEXICO AIRLINES; GRUPO )
       AEROMEXICO; CITY OF LOS        )
  16   ANGELES; LOS ANGELES WORLD )
       AIRPORTS; and BOARD OF AIRPORT )
  17   COMMISSIONERS OF THE CITY OF )
       LOS ANGELES,                   )
  18                                  )
                Defendants.           )
  19                                  )
  20         Pursuant to the Stipulation of the Parties,
  21         IT IS HEREBY ORDERED that the above-captioned case is hereby
  22   dismissed with prejudice, with each party to bear its own costs and attorney’s fees.
  23

  24   DATED: August 28, 2020
  25                                          _________________________________
                                              DOLLY M. GEE
  26                                          UNITED STATES DISTRICT JUDGE
  27

  28
